DETAILED ACTION
Applicant’s 07/23/2022 response to the previous 05/11/2022 Office action has been considered and entered.

In the 07/23/2022 response claims 9, 10, 18 and 19 were cancelled, and new claims 21-24 were added.  Accordingly claims 1-8, 11-17 and 20-24 are pending and have been examined.

This is the Second First Office Action on the Merits and is directed towards claims 1-8, 11-17 and 20-24 as amended and/or and filed on  07/23/2022.

Notice of Pre-AIA  or AIA  Status
No apparent Priority is claimed accordingly the earliest filing date is 12 July 2019 (20190712).

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2022 has been entered. 
Response to Amendments/Arguments
Applicant’s 07/23/2022 amendments to the independent claims and arguments in support thereof with respect to the rejections of the claims as set forth in sections 8 and 9 of said previous 05/11/2022 Office action have been fully considered and are persuasive because of, inter alia the newly added limitations must be examined and addressed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new 35 USC § 103 grounds of rejections are made as set forth below in view of at least US 20190100331 A1 to WRIGHT; Colin, US 5315297 A to Cornman; Lawrence B., US 20160202283 A1 to Wang; Ting et al. (Wang), US 20180072414 A1 to Cantrell; Robert L. et al. (Cantrell) (Cited in the 11/06/2020 IDS), and US 20210016872 A1 to INOKUCHI; Hamaki.

Specification
The specification is objected to under 35 U.S.C. 112, first paragraph, as failing to provide an adequate written description of the invention and as failing to adequately teach how to make and/or use the invention, i.e. failing to provide an enabling disclosure.
The specification as published in paragraph [0045] appears to teach inter alia ”a wind variance estimation and prediction algorithm 86.” however no actual algorithm is disclosed.  It would appear that this “algorithm” might comprise “The computer system of the wind measurement system 80 includes one or more communicatively coupled computers or processors configured to receive data from the wind measurement units 84a-84n and calculate the current average speed and direction of any wind entering the sensor coverage zone 74 within a range of altitudes. The averages are both spatial and temporal. The ground-based computer system combines the measurements from the wind measurement units and reduces them to disturbance information (information may include position, size, shape, velocity, etc.). “ however since the algorithm is not actually recited or disclosed the specification fails to adequately teach or provide adequate written and enabling disclosure of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without a wind variance estimation and prediction algorithm, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
As explained in the objection to the specification above an actual algorithm has not been set forth and as such the claims are rejected for being based on a disclosure that not enabling.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21-24 recite inter alia ”wherein determining the anticipated effect of the forecasted pressure on the aircraft comprises estimating a current variance and predicting a future variance of the wind as a function of altitude by executing a wind variance estimation and prediction algorithm.” however Claims 21-24 are vague, indefinite and incomplete in what all is meant by and encompassed by the phrase “a wind variance estimation and prediction algorithm” because the specification does not specifically recite any algorithm as explained above. As such the metes and bounds of the claims are undefined and the claims are indefinite for failing to particularly point out and distinctly claim “a wind variance estimation and prediction algorithm”.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20190100331 A1 to WRIGHT; Colin in view US 5315297 A to Cornman; Lawrence B. in view of  US 20160202283 A1 to Wang; Ting et al. (Wang) further in view of US 20180072414 A1 to Cantrell; Robert L. et al. (Cantrell) (Cited in the 11/06/2020 IDS) and finally in view of US 20210016872 A1 to INOKUCHI; Hamaki.

Regarding claims 1, 6, 11 and 17 Wright teaches in for example, the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    265
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    646
    315
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    487
    552
    media_image4.png
    Greyscale

And associated descriptive texts a method and system for augmenting takeoff and landing stability of an aircraft in Fig. 12 and para:
“[0024] FIG. 12 illustrates a communication relay detailing a radio network on the charging poles supporting beyond line-of sight control of UAVs enabling the camera to continue to transmit live video feeds.”, 

the method comprising: 
(a) measuring wind gusts (via wind speed and direction sensors 202 in 
Fig. 2 above and claim 9 below wherein it is understood that wind speed connotes all speeds of wind including “gusts”) in a volume of airspace overlying a zone adjacent a runway threshold/takeoff/landing zone 100 (wherein it is understood that the wind speed in indicative of wind flowing both under and overlying the landing platform 100) using a multiplicity of wind measurement units (i.e. the 4 landing platforms in Fig. 12) spaced along a perimeter of takeoff/landing zone (wherein it is understood that the “local anemometer” can be placed “adjacently” along a perimeter of landing platforms 100 in Fig. 12 and oriented to measure wind speed and direction from the wind measurement units in paras:
“[0033] The landing platform may be fixed or may be movable. In certain embodiments, to facilitate landing and take-off, the landing platform can be moved in various directions, including forward, side to side, up or down and/or backwards. Optionally, the landing platform can be rotated or tilted. The movements may be in response to operator input (i.e. manual), or automatic in response to sensor input. For example, the landing platform may automatically turn in response to wind conditions such as wind direction. In a specific example, the landing platform could be rotated to facilitate landings or take-offs. In certain embodiments, motor-driven rotation based on input from a local anemometer (for wind speed) and weathervane (for wind direction) equipment is used to rotate the landing platform. In another embodiment, guide arms used to guide a UAV tether into a tether slot on the landing platform also function as a weather vane for the platform and rotate the platform in response to wind direction.”,

And  Claim 9:
“9. The station according to claim 8, wherein the one or more stations sensors or monitors include power level sensors, tamper alarms, battery charge sensors, recharge voltage and current draw sensor, liquid fuel sensors, fuel pump sensors, fuel pressure and flow sensors, arresting gear monitors, wind speed and direction sensors, one or more cameras, GPS transponder, LIDAR approach guidance, radar situational awareness, platform position sensors, weather sensors, and communication status.”, 

wherein the aircraft is being maneuvered vertically in the volume of airspace overlying the takeoff/landing zone in para:
“[0031] The platform may be configured in a variety of shapes. In certain embodiments, the landing platform is a universal platform which is shaped to accommodate a variety of UAV types including but not limited to vertical take-off and landing (VTOL) UAVs, and fixed wing UAVs. In other embodiments, the landing platform is optimized for a particular UAV type.”; 

(b) converting wind gust measurements acquired by the wind measurement units into disturbance information such as wind direction, using a wind measurement computer system, identifying a localized disturbance projected to encounter the aircraft, i.e. the direction of the wind and orientation of the platform in paras:
“[0014] FIGS. 2A to 2D illustrate embodiments of the platform pivoting into the wind. FIG. 2A illustrates a top view of VTOL landing platform with weather rotation where Landing Platform Tether Guides (102) are configured to rotate the platform in response to wind around pivot point (201). FIG. 2B illustrates a top view of VTOL landing platform configured for electromechanical rotation around a pivot point (201) in response to a signal from a commercial wind vane (202)… FIG. 2D illustrates a side view of a VTOL landing platform with electromechanical rotation detailing the electromechanically driven rotation coupling (208) between the landing platform and support pole, and the rotating power couplings (204) for tether capture and recharging/refuelling systems… ”; 

(c) transmitting the disturbance information including wind speed and direction from the wind measurement computer system to a flight controller of the aircraft in paras:
“[0053] The recharging/refuelling station is equipped with a communication module that allows communication with an autonomous UAV, and/or a UAV controller/operator, and/or a central platform command, and/or other stations in the area. The communication module may be equipped to both send and receive communications and in some embodiments, will be configured to receive and send data and/or video optionally in real time or at set intervals. The communication module may be equipped with on-board storage. 

[0053] The recharging/refuelling station is equipped with a communication module that allows communication with an autonomous UAV, and/or a UAV controller/operator, and/or a central platform command, and/or other stations in the area. The communication module may be equipped to both send and receive communications and in some embodiments, will be configured to receive and send data and/or video optionally in real time or at set intervals. The communication module may be equipped with on-board storage.

[0058] In certain embodiments, the station is configured to communicate with an approaching and/or tethered UAV. In some embodiments, communications with the approaching or tethered UAV would be via MESH enabled radio signals to permit any local area station to communicate with any valid UAV it has been configured to support.”; 

(d) generating commands for controlling the aircraft in a manner that, at least partially, counteracts an impact of the localized disturbance on the aircraft in the volume of airspace in Fig. 2D above wherein the VTOL is approaching the landing platform in a direction into the wind and is counteracting the impact of the localized wind speeds and directions and direction of the landing platform; and 
(e) controlling the aircraft in accordance with the commands generated in step (d) in Fig. 2D during the landing into the wind based on the direction of the platform, 
wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit wherein it is understood that the anemometer in Fig. 2D is located above the platform and the tail of anemometer 202 is measuring wind speed and direction in a volume of airspace that is higher that the elevation of anemometer 202.

While wright teaches measuring wind gusts in a volume of airspace overlying a takeoff/landing zone 100 as explained above, Wright does not appear to expressly disclose (a) measuring wind gusts in a volume of airspace overlying a zone adjacent a runway threshold  and overlying a takeoff/landing zone using a multiplicity of wind measurement units spaced along a perimeter of the takeoff/landing zone and oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units, 
wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit

Cornman teaches a multiplicity of wind measurement units 502 and especially 505 spaced adjacent to and along a perimeter of a takeoff/landing zone R1-R4 in the figures below:

    PNG
    media_image5.png
    507
    721
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    552
    724
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    532
    742
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    526
    750
    media_image8.png
    Greyscale

	And associated descriptive texts that it was known for a Low-level Wind-shear Alert System 100 to (a) measure wind gusts in a volume of airspace overlying a zone adjacent a runway threshold as shown in figure 6 overlying a takeoff/landing zone using a multiplicity of wind measurement units spaced 502 and 505 adjacent to and along a perimeter (see Fig. 5 above wherein sensor 505 are spaced along the perimeter of the takeoff/landing zones R1-R4 as explained in Col 5, lines 3+:
“(3) FIG. 5 illustrates a side view of a typical airport installation wherein the airport is within the region indicated on the horizontal axis by the line labeled L and a Terminal Doppler Weather Radar system 502 is located a distance D from the periphery of the airport. FIG. 6 illustrates a top view of the same locale. Included within the bounds of the airport are a plurality of Low Level Wind Shear Alert System sensors 505. The sensors 505 are typically anemometers located two to four kilometers apart and are used to produce a single plane, two dimensional picture of the wind velocity within the region of the airport...”, 

wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit using both the Terminal Doppler Weather Radar system 502 and sites 505 as explained in Col 6, lines1+ :

“(7) The sensor systems include the existing Low Level Wind Shear Alert System (LLWAS) front end processing 101 which is an anemometer-based wind shear alert system used to detect the presence and identify the locus of wind shear events at or near ground level. The LLWAS system 101 generates data indicative of the wind velocity (magnitude and direction) at each of a plurality of fixed sites 505 located within a predefined area. The collected wind velocity data is then preprocessed by the LLWAS system 101 to identify the locus and magnitude of wind shears at ground level by identifying the divergence or convergence that occurs in the measured wind velocity throughout the predefined area. Similarly, the second set of sensors is the Terminal Doppler Weather Radar (TDWR) 502 which uses a Doppler radar system to measure low-level wind shear activity in the predefined area. The TDWR system 502 searches its radar scan for segments of the radar beam of monotonically increasing radial velocity. These regions and areas of radial convergence are identified as the locus of wind shear events.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of locating a multiplicity of wind sensors 505 around the perimeter of a takeoff/landing zone measuring wind gusts in a volume of airspace overlying a zone adjacent a runway threshold (The sensors 505 are typically anemometers located two to four kilometers apart ) and overlying a takeoff/landing zone using the multiplicity of wind measurement units oriented to measure wind speed and direction, and processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement units for the express purpose of determining if it is safe to use a specific runway, i.e. “takeoff/landing zone” as taught by at least Cornman above and in Col. 24, lines 41-60 below, especially:
“(144) As can be seen from FIG. 6, this display provides a significant amount of information by presenting the runway layout as well as the plurality of microbursts active around the particular airport location including indications of the magnitude of the microburst…The standard alert output consists of an alphanumeric display that indicates that magnitude of the alerts (loss or gain) and the runway(s) presently affected. This information is relayed to the pilot of the plane arriving or departing and is sufficient for to determine whether or not it is safe for airplanes to arrive or depart on the runways within the bounds of the airport.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the landing platform of Wright would include a multiplicity of  wind measurement units as taught by Cornman as known in the art of a “typical airport configuration”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman to the prior art of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
While it is considered that Cornman teaches a multiplicity of anemometers 505 and TDWR radar 502 performing the wind speed measurements, The combination of Wright and Cornman above does not appear to expressly disclose (a) measuring wind gusts in a volume of airspace overlying a takeoff/landing zone using a multiplicity of wind measurement units oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units, 
and wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit. (Emphasis added).

Wang teaches in the figures below:

    PNG
    media_image9.png
    765
    478
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    767
    456
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    779
    487
    media_image11.png
    Greyscale

And associated descriptive texts that it was known in the wind speed measuring/ Remote Wind Turbulence Sensing art to measure wind gusts in a volume of airspace overlying a takeoff/landing zone using a multiplicity of wind measurement units 100, 202 in para:
“[0040] There is therefore a need for a remote sensing technology that is high-performance, compact and robust, hence is capable of addressing the important aviation safety issues outlined above. In one embodiment, a Doppler orbital angular momentum (OAM) LIDAR remote wind sensing system 200 may be employed to resolve the above-mentioned problems according to the present principles. In one embodiment, light beams (e.g. CW beams, pulsed beams, laser beams, etc.) may be emitted from a light source 202 (e.g., laser beam), and a plurality of OAM modes/states 204 of the light (e.g., l=−1, 1, 2, 3, 4, etc.) from the light source 202 may be generated using, for example, a SPP (not shown) and transmitted in block 206 using, for example, a coherent OAM beam transmitter, to an OAM multiplexer 208 according to the present principles. In some embodiments, one or more remote sensing devices (e.g., LIDAR device) may be placed in a plurality of positions, including, for example, a wind field, on an airplane, etc. The OAM light 204 may encounter wind turbulence in block 210 when traveling through the atmosphere and degradation of the transmitted beams 204 may occur when passing through the atmosphere.”

oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units see Figures 1 and 2 which show the orientation of laser 202 projecting its “vertical LASER lines” to substantial heights vertically upward from a “ground-based instrument” and paras:
“[0038] Referring now to FIG. 2, an exemplary wind turbulence sensing system 200 using Doppler Orbital Angular Momentum (OAM) Light Detection and Ranging (LIDAR) is illustratively depicted in accordance with an embodiment of the present principles. It is noted that Light Detection and Ranging (LIDAR) is a remote sensing technique that operates via the transmission and detection of light in free-space, which offers the ability to determine wind speed and direction at substantial heights using a ground-based instrument.”

[0076] In one embodiment, a receiver/detector 710 may be an optical heterodyne detector, and may provide better penetration of smoke, dust and fog than a visible laser, in addition to more stable output power and lower beam pointing jitter in comparison to conventional systems. The receiver may further include an OAM mode sorter 712 configured to sort a plurality of OAM modes/states of light according to the present principles. In some embodiments, the receiver may be ground installed (e.g., at an airport), and may determine temperature gradient changes and wind shear along the paths of approaching or departing aircraft according to the present principles. As such, various embodiments of the present principles may employ the OAM LIDAR wind turbulence measurement system in multiple regimes (e.g., aircraft safety, military helicopters, airport ground security, etc.).

and wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit see Fig. 2 and para [0038] above and para:
“[0041] In one embodiment, wind speed/magnitude 212 along a line of sight 214 may be measured, and aerosols 216 drifting in the atmosphere may be employed to scatter some of the transmitted energy 204 (e.g., OAM light) from a light source 202 (e.g., coherent pulsed laser system), and the OAM beams 202 may be reflected in block 218, and may pass through an OAM demultiplexer 220. The Doppler shift 222 may be employed to measure the wind magnitude 212 along the line of sight 214, and the OAM beams 204 may be received by an OAM LIDAR receiver 224 according to the present principles.” 

Wherein it is understood that line of sight 214 is used in processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent method of using a multiplicity of ground based LIDAR wind measurement units “using remote sensing technology that is high-performance, compact and robust, hence is capable of addressing the important aviation safety issues as taught by at least Wang para [0040] to measure wind gusts in a volume of airspace overlying a takeoff/landing zone.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the anemometers of the combination of Wright and Cornman would include the is high-performance, compact and robust LIDAR remote wind sensing system 200 as taught by Wang as known in the art.  It is considered Wright teaches providing landing aids that are located around the perimeter of the landing platform as shown in Wright Figures 5B and C below:

    PNG
    media_image12.png
    327
    801
    media_image12.png
    Greyscale

And explained in para:
“[0041] In certain embodiments, the landing aids include one or more types of platform lighting. The platform landing aid may include approach angle and orientation lighting which provides the operator camera feedback. In specific embodiments, the feedback is provided by coloured lighting. For example, green may indicate correct approach angle and direction; red may indicate too high and amber may indicate low. In addition, to the use of colours, flashes may be used to provide further information. For example, green flashes may indicate that the tether has been captured. The platform landing aid may include platform perimeter and centerline lighting. Appropriate types of lighting are known in the art and include but are not limited to LED.”

Per the following case law:
In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

In re Conrad, 169 USPQ 170 (CCPA 1971)

The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

As such the Examiner  has considered the disclosure of reference patents and the reasonable inferences which one skilled in the art would logically draw therefrom is that the references taken collectively would suggest the “landing aids” surrounding the landing platform of Wright would find predictable results when replaced with the LIDAR sensors taught by Wang.  This is especially true because Wang teaches the lasers may be of the “visible” wavelength in for example, paras:
“[0008] A tunable Fabry-Perot etalon has been used for remote sensing of wind turbulence, and may include double-pulsed, visible or near-infrared sources, and direct detection.” and as such would be able to continue to operate as the visible “light” landing aid taught by Wright as well as the wind sensor as taught by Wang.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Wang to the prior art combination of Wright and Cornman as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


While it is considered that the combination of Wright, Cornman and Wang teaches the invention as explained above, if Applicant is of the opinion that Wright does not appear to expressly disclose:
(c) transmitting the disturbance information from the wind measurement computer system to a flight controller of the aircraft; 
(d) generating commands for controlling the aircraft in a manner that, at least partially, counteracts an impact of the localized disturbance on the aircraft in the volume of airspace; and 
(e) controlling the aircraft in accordance with the commands generated in step (d) then resort may be had to the teachings of Cantrell.

Cantrell teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image13.png
    341
    504
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    596
    459
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    517
    455
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    501
    598
    media_image16.png
    Greyscale

and associated descriptive texts a method for augmenting takeoff and landing stability of an aircraft 120, the method comprising: 
(a) measuring wind gusts in a volume of airspace overlying a takeoff/landing zone using a multiplicity of wind measurement units 130 spaced along a perimeter of the takeoff/landing zone and oriented to measure wind speed and direction along respective vertical lines projecting upward from the wind measurement units in Fig. 1 and para:
“[0016] Referring now to FIG. 1, a system for performing tasks with a UAV according to some embodiments is shown. The system includes a central computer system 110, a UAV 120, and a plurality of field sensors 130.”, 

wherein the 5aircraft is being maneuvered vertically in the volume of airspace overlying the takeoff/landing zone having the multiplicity of wind measurement units 130 that define a periphery of the volume of airspace in Fig. 1 above and paras:
“[0024] The field sensor 130 may comprise stationary sensors positioned in the field of operation of the UAV 120. In some embodiments, the field sensors 130 may comprise one or more of a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, a range sensor, a humidity sensor, a sound sensor, a thermal image sensor, a night vision camera, etc. In some embodiments, a field sensor 130 may be configured to communicate directly with UAVs via a wireless communication device. In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by the central computer system 110 and/or the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel. In some embodiments, one or more of the field sensors 130 may be initially dropped by a UAV. In some embodiments, a field sensor 130 may comprise a power source such as one or more of a battery and a solar panel.

[0029] In step 220, the system causes a set of motors to lift the UAV. In some embodiments, the system may further determine a path and/or destination for the UAV based on the task profile. In some embodiments, the path and/or destination of the UAV may further be determined based on conditional parameters. In some embodiments, the UAV may be in flight in step 210, and the motors may continue to provide locomotion to the UAV in step 220. In some embodiments, the system may further be configured to determine a launch mode based on condition parameters detected by on broad and/or remote sensors. In some embodiments, the system may be configured to select between a runway take-off and a vertical take off for the UAV.” And

“[0041] After step 260, the system may detect for the completion of a task. Once all tasks are completed and/or if the UAV needs recharging and/or serving, the system may cause the UAV to return to a deployment, service, and/or docking location. In some embodiments, the return flight may comprise a task, and the wings and/or motors of the UAV may be controlled during a return flight similar to steps 230, 240, 245, 250, and 255. In some embodiments, after step 260, the system may further be configured to select a landing mode based on condition parameters detected by on broad and/or remote sensors. In some embodiments, the system may be configured to select between a runway landing and a vertical landing for the UAV. In some embodiments, during a runway landing, the wings of the UAV may be extended similar to a conventional fixed wing plane. In some embodiments, during a vertical landing, the UAV's motors may be pointed towards the ground similar to a conventional multicopter. In some embodiments, the landing mode may be selected based on factors such as wind speed, wind direction, clearance, nearby objects, runway availability, load weight, etc.” (Emphasis added); 

(b) converting wind gust measurements acquired by the wind measurement units  into disturbance information, using a wind measurement computer system 110, identifying a localized 10disturbance in Fig. 2 step  230 projected to encounter the aircraft in paras:
“[0024] … In some embodiments, the field sensors 130 may comprise one or more of a wind sensor,  

And [0030] In step 230, the system detects condition parameters. In some embodiments, condition parameters may be detected by a sensor system on the UAV. In some embodiments, the field sensors 130 may comprise one or more of a wind sensor, air pressure, visibility, lighting condition, precipitation, weather condition, ground condition, distance to a charging station, and locations of one or more other aerial vehicles. In some embodiments, the sensor system may comprise one or more environmental sensors such as a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, a range sensor, a humidity sensor, a sound sensor, a thermal image sensor, a night vision camera, etc. In some embodiments, the sensor system on the UAV may comprise a wireless data transceiver for receiving condition parameters from a remote data source. In some embodiments, the condition parameters may further comprise information received from one or more of: a stationary sensor, a weather reporting service, an air traffic control signal, and one or more other aerial vehicles. In some embodiments, the condition parameters may comprise data collected by field sensors 130 and/or the central computer system 110 described with reference to FIG. 1 or similar devices. In some embodiments, condition parameters collected by a UAV may be shared with multiple UAVs in the system. In some embodiments, condition parameters may comprise condition parameters associated with different areas of the UAV's field of operation. In some embodiments, step 230 may be performed while the UAV is in flight.” (Emphasis added); 

(c) transmitting the disturbance information from the wind measurement computer system to a flight controller of the aircraft in Fig. 2, step 230 and paras:
[0024] “…field sensor 130 may be configured to communicate directly with UAVs via a wireless communication device. In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110.” And  [0030] above “In some embodiments, the condition parameters may comprise data collected by field sensors 130 and/or the central computer system 110 described with reference to FIG. 1 or similar devices.”; 

(d) generating commands for controlling the aircraft in a manner that, at least partially, counteracts an impact of the localized disturbance on the 15aircraft in the volume of airspace in Fig. 2 steps 250 and 244 and paras:
“[0033] In some embodiments, the system may separately evaluate each of the requirements in the task profile based on the condition parameters detected by the sensor system to determine whether each requirement could be met with a more energy efficient flight mode. In some embodiments, the UAV may be configured to enter a glide mode in which the one or more motors are shut off or slowed down and the UAV is kept in the air mainly from the lift provided by the wings. In some embodiments, in step 240, the system may determine whether the wings should be set into a position to enter a glide mode based on the task profile and/or the condition parameters. 

[0035] In step 250, the system determines a motor state for the UAV. In some embodiments, the motor state may be determined based on the task profile retrieved in step 210 and/or the condition parameters detected in step 230. “(Emphasis added); and 

(e) controlling the aircraft in accordance with the commands generated in step (d) in Fig. 2 steps 245 and 255 and paras:
“[0034] In step 245, the system moves the wings to the position determined in step 240. In some embodiments, the wings may be adjusted with actuators coupling the wings to the body of the UAV. In some embodiments, step 245 comprises extending the wings, retracting the wings, or partially extending or retracting the wings. In some embodiments, step 245 comprises rotating one or more wings to a selected angle. In some embodiments, step 245 comprises raising or lowing the tip of the wing in a flapping motion relative to the body of the UAV.

[0036] In step 255, the system adjusts the motors on the UAV based on the motor state determined in step 250. In some embodiments, in step 255, the system may selectively turn the motors on or off, and/or adjust the speed of one or more motors. In some embodiments, in step 255, the system may cause one or more motors to rotate the change the direction of the motor's propulsion.”,  

wherein step (b) comprises processing the wind gust measurements to determine the speed and direction of any wind that enters or leaves the volume of airspace at an elevation higher than the elevation of the wind measurement unit in fig. 1 wherein sensors 130 are measuring elevations higher than the sensors 130.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of controlling a UAV 120 based on wind conditions in the UAV’s path of travel as taught by at least Cantrell para [0024] above “ In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by  the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel.…”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include the ability to anticipate wind conditions and control the UAV accordingly as taught by Cantrell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding the newly added limitations, it is considered that the combination of Wright above and especially Cantrell teaches computing an anticipated position and orientation of the aircraft where and an anticipated time when a forecasted disturbance will exert pressure on the aircraft in Cantrell para [0024] above wherein it is understood that the where and when is part of the anticipation during the path of travel taught in Cantrell above, “anticipated wind condition changes in the UAV’s path of travel” and para: 
“[0065] In some embodiments, UAV energy optimization may include the use of electromagnetic induction by way of radio frequency communication. In some embodiments, wind speed and direction may be determined based on sensors integrated onto various devices covering the area that the UAV is operating in. In some embodiments, the range of a UAV's may be extended using wind speed and other environmental data to better anticipate adjustments to its flight pattern.”, 

determining an anticipated effect of a forecasted pressure on the aircraft in Cantrell para [0024] above:
“ In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by the central computer system 110 and/or the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel.…”., 

and determining what changes to states of engines and control surfaces need to be implemented in order to at least partially counteract any adverse effects of the forecasted pressure when applied to the6Atty. Docket: 19-0534 aircraft in Cantrell paras:
“[0029] In step 220, the system causes a set of motors to lift the UAV. In some embodiments, the system may further determine a path and/or destination for the UAV based on the task profile. In some embodiments, the path and/or destination of the UAV may further be determined based on conditional parameters. In some embodiments, the UAV may be in flight in step 210, and the motors may continue to provide locomotion to the UAV in step 220. In some embodiments, the system may further be configured to determine a launch mode based on condition parameters detected by on broad and/or remote sensors. In some embodiments, the system may be configured to select between a runway take-off and a vertical take off for the UAV. In some embodiments, during a runway take-off, the wings of the UAV may be extended and the motors tilted backwards similar to a conventional fixed wing plane. In some embodiments, during a vertical takeoff, the UAV's wings may be retracted and the motors may be pointed towards the ground similar to a conventional multicopter. In some embodiments, the take-off mode may be selected based on factors such as wind speed, wind direction, clearance, nearby objects, runway availability, load weight, etc. For example, for heavier loads, the system may determine that better fuel efficiency may be achieved with the runway takeoff mode.

“[0030] In step 230, the system detects condition parameters. In some embodiments, condition parameters may be detected by a sensor system on the UAV. In some embodiments, condition parameters may comprise one or more of: wind speed, wind direction, air pressure, visibility, lighting condition, precipitation, weather condition, ground condition, distance to a charging station, and locations of one or more other aerial vehicles. In some embodiments, the sensor system may comprise one or more environmental sensors such as a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, a range sensor, a humidity sensor, a sound sensor, a thermal image sensor, a night vision camera, etc. In some embodiments, the sensor system on the UAV may comprise a wireless data transceiver for receiving condition parameters from a remote data source. In some embodiments, the condition parameters may further comprise information received from one or more of: a stationary sensor, a weather reporting service, an air traffic control signal, and one or more other aerial vehicles. In some embodiments, the condition parameters may comprise data collected by field sensors 130 and/or the central computer system 110 described with reference to FIG. 1 or similar devices. In some embodiments, condition parameters collected by a UAV may be shared with multiple UAVs in the system. In some embodiments, condition parameters may comprise condition parameters associated with different areas of the UAV's field of operation. In some embodiments, step 230 may be performed while the UAV is in flight.

and wherein step (d) comprises generating commands for effecting the changes to the states of the engines and control surfaces determined in step (b) in Cantrell para 
 [0031] In step 240, the system determines a wing position for the UAV. In some embodiments, the wing position may be determined based on the task profile retrieved in step 210 and the condition parameters detected in step 230. In some embodiments, the wing position may comprise a wing rotation angle. In some embodiments, the wing position may comprise one or more of an extended position, partially extended position, and a retracted position. In some embodiments, one or more wings on a UAV may be separately set to different positions. In some embodiments, the system may first determine a flight pattern and/or path and the position of the wings may be adjusted to cause the wind to push the UAV in its intended direction/path of travel based on the condition parameters. In some embodiments, the angle of the wings may be adjusted to reduce wind resistance in the UAV's direction of travel. In some embodiments, the wing position may be determined based on satisfying requirements of the task profile while minimizing power consumption of the unmanned aerial vehicle. In some embodiments, wing position may be determined further based on one or more of a fuel level, attached equipment type, flight capability, other assigned tasks of the unmanned aerial vehicle, and tasks assigned to a system of manned or unmanned vehicles. 

[0037] In some embodiments, the steps 250 and 240 may be combined as a single step. In some embodiments, steps 250 and 240 may be performed by an optimization engine at the central computer system and/or onboard the UAV. In some embodiments, the system may determine a flight pattern and/or path for the UAV and adjust the motor and the wings to follow the pattern and/or path based on the environmental parameters. In some embodiments, the system may determine a UAV operating mode (e.g. glide, climb, forward flight, vertical lift, etc.) based on the task profile and condition parameters and determine the motor state and/or the wing position based on the selected operating mode. In some embodiments, in a glide mode, the system may turn off the motors and extend the wings. During a glide mode, the system may further rotate the wings with the based on wind condition. In some embodiments, during a glide mode, one or more motors may be selectively engaged to affect the direction and/or speed of the UAV. In some embodiments, during a climb mode, the motors may be turned on and rotated to an angle and the wings may be extended and rotated based on the wind direction to provide additional lift. In some embodiments, during a forward flight mode, the motors may be turned on and angled straight backwards and the wings may be extended and generally positioned to be parallel with the direction of flight. In some embodiments, during a vertical lift mode, the wings may be retracted with the motors may point directly towards the ground. In some embodiments, the system may be configured to select a flight mode from a plurality of flight modes based on satisfying requirements of the task profile while minimizing power consumption of the UAV. For example, the system may determine whether a low power consumption mode (e.g. gliding) would meet the requirements of the task profile (e.g. staying within specified altitude, staying within permitted area, maintaining sufficient speed, etc.). If so, the system may place the UAV into the low power mode. If not, the system may determine whether the next lowest power consumption mode would meet the task requirements and so forth. 

[0041] After step 260, the system may detect for the completion of a task. Once all tasks are completed and/or if the UAV needs recharging and/or serving, the system may cause the UAV to return to a deployment, service, and/or docking location. In some embodiments, the return flight may comprise a task, and the wings and/or motors of the UAV may be controlled during a return flight similar to steps 230, 240, 245, 250, and 255. In some embodiments, after step 260, the system may further be configured to select a landing mode based on condition parameters detected by on broad and/or remote sensors. In some embodiments, the system may be configured to select between a runway landing and a vertical landing for the UAV. In some embodiments, during a runway landing, the wings of the UAV may be extended similar to a conventional fixed wing plane. In some embodiments, during a vertical landing, the UAV's motors may be pointed towards the ground similar to a conventional multicopter. In some embodiments, the landing mode may be selected based on factors such as wind speed, wind direction, clearance, nearby objects, runway availability, load weight, etc. “

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
While it is considered that the combination of Wright, Cornman, Wang and especially Cantrell above teaches the newly added limitations as explained above, resort may also be had to the teachings of Inokuchi to teach that it was known in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image17.png
    339
    489
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    425
    570
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    458
    582
    media_image19.png
    Greyscale


 
    PNG
    media_image20.png
    475
    673
    media_image20.png
    Greyscale

To provide a method and flight controller (in Fig. 4 item 100 control command generating unit via signal processing unit 13) for computing an anticipated position and orientation of the aircraft where in Fig. 1 and an anticipated time when in fig. 8 wherein time is the x-axis, a forecasted disturbance will exert pressure on the aircraft in figs 1, 8 and 12 above wherein the “forward airflow observation” connotes “observing” the “Gust” “Variation” on the y-axis through time as shown in fig. 8 and explained in for example, paras:
“[0096] As shown in FIG. 4, the control command generating unit 100 of the gust alleviation system of the airplane includes a measurement unit 10 and a control calculation unit 30. The scanner 300 is a component for changing the emission direction of the laser light, but is not an essential component for the implementation of the present invention. This is because the angle of attack and the sideslip angle of the airplane during cruising do not change greatly, and when the application of the present invention is limited only to coping with the turbulence of a short distance, the region to be observed does not change greatly. 

[0101] The signal processing unit 13 calculates the wind speed for each distance by time-dividing the difference signal of the frequency. That is, the received light (scattered light) received through the optical telescope 11 is compared with the transmitted light, and the wind speed is obtained from the change in frequency caused by the Doppler effect. The amount of frequency change due to the Doppler effect is typically used to measure the wind speed. This is generally called a Doppler LIDAR, and the LIDAR is an abbreviation of “Light Detection And Ranging” by a remote observation method using light. The maximum observation distance is approximately 1 to 30 km, and this value varies depending on atmospheric conditions. For ordinary passenger airplanes, this distance corresponds to a flight distance of 4 to 150 seconds. 

determining an anticipated effect of a forecasted pressure on the aircraft, and determining what changes to states of engines and control surfaces need to be implemented in order to at least partially counteract any adverse effects of the forecasted pressure when applied to the6Atty. Docket: 19-0534 aircraft as explained in paras [0096] above and:
“[0107] The control calculation unit 30 transmits the deflection angle command of the elevator 231 to the autopilot 210 so as to have an angle of attack with a small lift inclination, when it is found that the airplane 200 receives a gust based on the wind speed value in the planned flight direction measured by the measurement unit 10. The deflection angle is gradually changed, and the angle of attack is fed back to set the target angle of attack. In addition, a deflection angle command of the spoiler 221 is transmitted to the autopilot 210 so that the lift does not change. “

[0132] Forward airflow observation according to the present invention (S1) is always performed during the flight, the turbulence intensity index including the pitot and static pressure information output from the airplane (S2) is calculated (S3), and if the turbulence intensity index is less than the threshold value set in advance, the gust alleviation control according to the present invention is not performed as coping is not required. When it is equal to or more than the threshold value, the gust alleviation control (S4) is executed, and a command for specifying an angle of attack with a small lift inclination, a lift command for setting the climb rate to 0, and a command for canceling the pitching moment in the elevator are issued to the autopilot. At the same time, the airplane fluctuation index is calculated (S6) from the turbulence intensity index and the airplane specifications (S5), and when the airplane fluctuation index is less than a preset threshold value, emergency avoidance control such as turning or stopping the altitude change is not performed as there is no urgency. Airplane specifications are airplane weight, flight speed, aerodynamic data, and the like. When the index is equal to or larger than the threshold value, emergency avoidance control is performed (S7), and if the altitude is being changed, an altitude change stop command is issued to the autopilot, and if the altitude is not being changed, a turn command is issued to the autopilot. Even if it could not actually avoid the turbulence, the superimposition of the vertical acceleration by the gust alleviation control according to the present invention and the turn acts effectively, it is possible to reduce the accident. Pilot decisions may intervene for emergency avoidance.”; 

and generating commands for effecting the changes to the states of the engines and control surfaces as shown in Figs. 8 and 12 above steps S4-S7 and paras:
“[0077] During cruising, the airplane flights at the most efficient angle of attack, where the normal lift-to-drag ratio is the maximum, so when the angle of attack is changed, it may become impossible to fly horizontally with the same thrust as it is. If the point S.sub.1 gradually approaches the point S.sub.0 over time, and eventually falls even if the spoiler angle reaches zero, the thrust must be increased prior to the spoiler angle becoming zero. The thrust increasing operation may be automatic or manual. It is usually included in the autopilot function. 

[0109] In order to reduce the effect of vertical wind W.sub.z, if the elevator 231 is operated automatically and slowly toward the angle of attack at which the lift coefficient reaches its maximum value 3 to 10 seconds prior to the encounter of turbulence, the airplane temporarily ascents and the flight speed decreases. At this time, if the deflection angle of the spoiler 221 is appropriately increased by feeding back the lift rate, the lift and weight are balanced and the lift rate becomes 0. Although the flight speed decreases further with time and the lift decreases thereafter, the climb rate remains at 0 because the deflection angle control of the spoiler 221 is fed back. After further time has elapsed, the airplane may descend even if the deflection angle of the spoiler 221 becomes 0, but the thrust is increased to maintain horizontal flight before that. Alternatively, the airplane may descend in a situation where an operation descending is permitted.” .

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

As is here, Inokuchi is in the same field of the instant invention. 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”


As is here, Inokuchi is teaching equivalent techniques of “gust alleviation” and is in the same field of the instant invention. 


In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is here, Inokuchi is BOTH in the field of applicant's endeavor AND reasonably pertinent to the particular problem with which the inventor was concerned which is, inter alia “gust alleviation”. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known system and method of “gust alleviation” that is “computing an anticipated position and orientation of the aircraft where and an anticipated time when a forecasted disturbance will exert pressure on the aircraft, determining an anticipated effect of a forecasted pressure on the aircraft, and determining what changes to states of engines and control surfaces need to be implemented in order to at least partially counteract any adverse effects of the forecasted pressure when applied to the aircraft; and wherein the generated commands effect changes to states of engines and control surfaces” as taught by at least the combination of Wright, Cornman, Wang and Cantrell with the teachings of Inokuchi above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the aircraft of the combination of Wright, Cornman, Wang and Cantrell would include the gust alleviation system and methods taught by Inokuchi as known in the art to help prevent an accident due to anticipated turbulence as taught by Inokuchi para:
“[0017] First, the principle in which an airplane fluctuates when an airplane rushes into turbulence, will be described schematically. The fluctuation is up, down, left, right, front, and back motion, but here, only the up-and-down motion that is likely to cause an accident will be focused on. The airflow directions related to the up-and-down motion are mainly the vertical wind and the fore-and-aft wind for the traveling direction of the airplane.”. 

Therefore, the results would have been predictable to one of ordinary skill in the art because such a combination would allow for the aircraft to preemptively adjust its engines and control surfaces prior to encountering the forecasted disturbing gusts of various levels up to an including in an emergency attempt to turn to avoid further disturbances from the gust.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Inokuchi to the prior art combination of Wright, Cornman, Wang and Cantrell as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”



Regarding claims 2 and (12) and the limitation wherein step (e)((f)) comprises adjusting control surfaces in accordance with the commands generated in the 20flight controller see Cantrell Fig. 2 step 245 and para [0034] above wherein one would find predictable results in the combination and it would be obvious to use the equivalent technique of controlling the flight and landing of the UAV of Wright as taught by Cantrell para [0041]:
“In some embodiments, the landing mode may be selected based on factors such as wind speed, wind direction, clearance, nearby objects, runway availability, load weight, etc.”.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include the ability to anticipate wind conditions and control the UAV based on the wind speeds and direction as taught by Cantrell as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman, Wang and Inokuchi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3 and 20 the combination of Wright, Cornman, Wang and Inokuchi does not appear to expressly disclose however Cantrell teaches the limitation wherein the localized disturbance is identified based on a fluctuation in pressure surrounding the aircraft see the teachings of Cantrell para [0024]: “In some embodiments, the field sensors 130 may comprise one or more of a wind sensor, a light sensor, an image sensor, a visibility sensor, a weather sensor, a barometric pressure sensor, “ and it is understood that as shown in Fig. 1 sensors 130 are detecting barometric pressure surrounding UAV 120 and the importance of air pressure in how it affects the UAV in para:
“[0061] The flight pattern and UAV wing and motor positions shown in FIG. 7 are provided as examples only and may not reflect an actual UAV flight. In addition to the wing and motor positions of the UAV, the flight pattern of the UAV may be affect by various environmental conditions such as wind speed, wind direction, air pressure, precipitation, weather condition, ground condition, presence of one or more other aerial vehicles, etc.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of controlling a UAV 120 based on air pressure in the UAV’s path of travel as taught by at least Cantrell para [0024] above “ In some embodiments, a field sensor 130 may be configured to transmit sensor reading to a separate communication stations and/or the central computer system 110. In some embodiments, the data collected by the field sensors 130 may be used by  the UAV 120 to determine the optimal flight pattern of the UAV 120. For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel.…”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of the combination of Wright would include the ability to detect air pressure conditions from sensors 130 around the perimeter of the landing platform extending upward towards the UAV and control the landing of the UAV according to the air pressure detecte3d around the UAV as taught by Cantrell as known in the art. 
Cantrell also teaches the UAV itself is also detecting air pressure in for example, para:
“[0062] Referring now to FIG. 8, a process for UAV flight pattern control is shown. In step 810, the UAV detects flight condition using UAV sensors 805. In some embodiments, UAV sensor 805 may comprise one or more of a center of gravity sensor, a barometric pressure sensor, a wind speed sensor, and a vehicle speed sensor. In some embodiments, step 810 may further be based on data collected by external sensors such as weather data provided by a weather service.”

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell to the prior art combination of Wright, Cornman, Wang and Inokuchi as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 4 and 14 and the limitation wherein step (e) comprises moving a control surface from a first position to a second position prior to the arrival of a leading edge of a gust and then moving the control surface from the second position back to the first position after the arrival of the leading edge and 5prior to the arrival of a trailing edge of the gust see the teaching of Cantrell with regard to controlling the UAV in for example Fig. 2 steps 230-240-245 and para [0024]:
 “For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel. “.  

See also the teachings of Inokuchi above para [0109] “[0109] In order to reduce the effect of vertical wind W.sub.z, if the elevator 231 is operated automatically and slowly toward the angle of attack at which the lift coefficient reaches its maximum value 3 to 10 seconds prior to the encounter of turbulence, “

	As stated above, one of ordinary skill would find it obvious to have incorporated the teachings of controlling the aircraft of Cantrell and Inokuchi in to the prior art combination of Wright, Cornman and Wang for the predictable result of controlling the aircraft of the combination of Wright, Cornman and Wang during the landing sequence to anticipate and accommodate for wind condition changes as taught by Cantrell and Inokuchi.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cantrell and Inokuchi to the prior art combination of Wright, Cornman and Wang as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 5 and 16 and the limitation wherein measuring wind gusts comprises measuring wind speed and wind direction along respective vertical lines projecting upward from the wind measurement units see the teachings of Wang above incorporated herein as well as Cantrell Fig. 1 items 130 and paras [0024] “For example, data from field sensors may be used to plot out a wind direction and/or speed map in the field to allow the UAV 120 and/or the central computer system 110 to anticipate wind condition changes in the UAV's path of travel. “ (Emphasis added).  And [0081] “[0081] In some embodiments, the system may comprise air analyzers for detecting the presence of insects and/or pest animals (e.g. ground hog) based on bug expiration and/or odor of droppings. In some embodiments, a solar panel docking stations may create a perimeter around the farms to monitor the entire field as well as the air above it. “ 
See also Cantrell claims 1 and 8 below:
“Claim 1. A system for unmanned vehicle flight pattern control comprising: a set of motors configured to provide locomotion to an unmanned aerial vehicle; a set of wings coupled to a body of the unmanned aerial vehicle via an actuator and configured to move relative to the body of the unmanned aerial vehicle; a sensor system on the unmanned aerial vehicle; and a control circuit coupled to the sensor system, the control circuit being configured to: retrieve a task profile for a task assigned to the unmanned aerial vehicle; cause the set of motors to lift the unmanned aerial vehicle; detect condition parameters of the unmanned aerial vehicle based on the sensor system; determine a position for the set of wings based on the task profile and the condition parameters; and cause the actuator to move the set of wings to the wing position while the unmanned aerial vehicle is in flight.

Claim 8. The system of claim 1, wherein the condition parameters are further determined based on information received from one or more of: a stationary sensor, a weather reporting service, an air traffic control signal, and one or more other aerial vehicles.

Claim 9. The system of claim 1, wherein the condition parameters comprises one or more of: wind speed, wind direction, air pressure, visibility, lighting condition, precipitation, weather condition, ground condition, distance to a charging station, and locations of one or more other aerial vehicles.” (Emphasis added).

	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent method of using a multiplicity of ground based LIDAR wind measurement units “using remote sensing technology that is high-performance, compact and robust, hence is capable of addressing the important aviation safety issues as taught by at least Wang para [0040] to measure wind gusts in a volume of airspace overlying a takeoff/landing zone.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the anemometers of the combination of Wright and Cornman would include the is high-performance, compact and robust LIDAR remote wind sensing system 200 as taught by Wang and Cantrell sensor 130 as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Wang and Cantrell to the prior art combination of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation the system as recited in claim 6, wherein the wind measurement computer system is on the ground see Wright figures 1 and 12, Cornman Figs 1, 5 and 6 and Wang which all show the wind measurement computer system is on the ground.  See also Cantrell Fig. 1 items 130 and 110 and associated descriptive texts including paras: 
“[0017] The central computer system 110 may comprise a control circuit, a central processing unit, a processor, a microprocessor, and the like and may be one or more of a server, a central computing system, a UAV management computer system, a personal computer system, and the like...

[0023] “… In some embodiments, the sensor system 125 may comprise a standalone device that may operate independently when detached from the UAV 120. In some embodiments, the UAV 120 may be configured to drop one or more detachable sensor devices to the ground for data gathering.” (Emphasis added).  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman, Wang and Cantrell to the prior art combination of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the system as recited in claim 6, wherein the wind measurement computer system is onboard the aircraft see Cornman Col. 4, lines 6-7 “Both ground-based and aircraft-based sensor systems can be used to provide wind data for this apparatus”, Wang para: [0075] In one embodiment, one or more sensors 706 may be deployed (e.g., on an aircraft,…”, and Cantrell Fig. 3 item 327 and para: [0047] “The UAV 320 comprises a control circuit 321, motors 322, a GPS sensor 323, a transceiver 325, a sensor system 327, and a wing actuator 328 coupling wings to the body of the UAV 120.” and Figure 4 of Inokuchi.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.
Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)
A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent method of placing a wind measurement computer system onboard the aircraft as taught by at least Cornman, Wang, Inokuchi and Cantrell above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would include a wind measurement computer system as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman, Wang, Inokuchi and Cantrell to the prior art of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 13 see the rejection of corresponding parts of claims 3 and 4 above incorporated herein wherein it is understood that the localized 5disturbance is identified by a predicted time of arrival of a fluctuation in pressure is taught in at least the teachings of Cornman Col. 8, lines 12-18:
“This "region" could be in space: the detection of the surface outflow, or microburst features above the surface (reflectivity and/or velocity signatures). It could also be in time, that is, a microburst is either: going to occur, is in progress, or has recently been present.”

And Col. 22, Lines 51+: 

(127) The abovementioned algorithm steps generate a "current-time" detection of a gust front which is displayed as illustrated in FIG. 12 on displays 116, 117 and via telemetry link 118 in the aircraft using the airport. As was previously indicated, a significant increase in overall operational air traffic efficiency can be obtained via planning for changes in runway-use configuration. This function is greatly enhanced by predicting gust front motion. That is, if a given runway will be impacted in the near-time, a runway re-configuration can be implemented in an organized fashion--as opposed to a reactive and hence inefficient fashion.

 	And Cantrell Fig. 2 step 230 in para [0030], Fig. 8 step 810 in para [0062] as well as para [0017] wherein it is understood that the “flight path and/or flight pattern for the UAV” connotes the recited “predicted time of arrival” of the UAV in the PATH to be flown in the future, i.e. the “flight path” see also para [0023] with regard to using radar for detecting obstacles in the path of flight to avoid collisions.  

And Inokuchi in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

The combination of the known elements is achieved by a known equivalent method of predicting the time of arrival of a fluctuation in pressure and then reconfiguring a flight path as taught by Cornman or adjusting the UAV as taught by Cantrell and Inokuchi above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the UAV of Wright would be able to predict and account for a localized 5disturbance being identified by a predicted time of arrival of a fluctuation in pressure, i.e. a predicted time of microburst, as known in the art.  The UAV of Wright would then be able to either wait for the microburst to leave or proceed to another landing platform as shown in Wright Fig. 12 and explained in para:
“[0055] The communication module is optionally further configured to send station status updates to a central operator including if the station is on or off-line (for example, because of unanticipated malfunction), if the station is occupied, and optionally weather conditions at the station.” 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Cornman, Inokuchi and Cantrell to the prior art combination of Wright as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.

“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 15 and the limitation the method as recited in claim 11, wherein the wind measurement units are spaced along a perimeter of the zone adjacent the runway threshold see the teachings of Wright as modified by Cornman in the rejection of corresponding parts and motivation to combine of claims 1 and 11 above incorporated herein.  See also Cantrell Fig. 1 above wherein it is understood that sensors 130 are along the “perimeter” adjacent a runway threshold of the UAV, i.e. placed apart and away from and it is taught that any number of sensors may be used in paras:
“[0024] The field sensor 130 may comprise stationary sensors positioned in the field of operation of the UAV 120. In some embodiments, the field sensors 130 may comprise one or more of…  etc.” and

[0081] “In some embodiments, a solar panel docking stations may create a perimeter around the farms to monitor the entire field as well as the air above it. “ (Emphasis added).  

Per the following case law:
In re Bozek, 163 USPQ 545 (CCPA 1969)
“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

As explained in the rejection of the corresponding parts of claim 11 above incorporated herein, it would have been obvious for a person of ordinary skill in the art without any specific hint or suggestion in a particular reference using common knowledge and common sense to modify and provide Wright with the teachings of Cornman, Wang, Inokuchi and Cantrell for the predictable results therein.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being obvious over US 20190100331 A1 to WRIGHT; Colin in view US 5315297 A to Cornman; Lawrence B. in view of  US 20160202283 A1 to Wang; Ting et al. (Wang) further in view of US 20180072414 A1 to Cantrell; Robert L. et al. (Cantrell) (Cited in the 11/06/2020 IDS) and finally in view of US 20210016872 A1 to INOKUCHI; Hamaki as applied to the claims above and further in view of US 20100131124 A1 to Klooster; Joel Kenneth.

Regarding claims 21-24 as explained above are indefinite and non-enabling, however for Examination purposes the claims have been given their broadest reasonable interpretation (BRI) and as such the combination of Wright above does not appear to expressly disclose the limitations wherein determining the anticipated effect of the forecasted pressure on the aircraft comprises estimating a current variance and predicting a future variance of the wind as a function of altitude by executing a wind variance estimation and prediction algorithm.

Klooster appears to teach in the figure below:


    PNG
    media_image21.png
    427
    630
    media_image21.png
    Greyscale

determining an anticipated effect of a forecasted pressure on the aircraft comprising estimating a current variance and predicting a future variance of the wind as a function of altitude by executing a wind variance estimation and prediction algorithm wherein it is understood that as shown in Fig. 4 above the wind variances are calculated as a function of the altitude in each segment as explained in for example, paras:
“[0034] The uncertainty associated with each time profile is computed such that the predicted time along the profile will be met within.+-.the Estimated Time Uncertainty (ETU) value with some probability, for example, 95% probability, corresponding to 2.sigma.. If processing efficiency is needed, it may be assumed that the ETU associated with the earliest and latest times is equal to the ETU associated with the reference time. The dominate error sources that contribute to ETU are wind and temperature uncertainty, and position uncertainty. The current time measurement uncertainty and errors in the computation and integration of the lateral and vertical path will also contribute to the ETU and is dependant on the time source used as the input to the system, the trajectory prediction algorithms used, and the method of controlling to the speeds commanded by the system. 

[0039] Therefore, the variance of distance, wind, temperature, and Mach are needed. There is also a variance in time that results from the integration of the equations of motion (for example, assuming a constant ground speed over some finite interval). Finally, there will also be a variance in the current time measurement, which is a function of both the position uncertainty translated to time, and the input time uncertainty. The variance associated with each of these parameters is discussed below.

[0043] The value of the wind variance used in this computation depends on the source and number of wind forecasts that are used by the trajectory prediction. This represents the variance of the wind along the flight track, and is determined from the uncertainty in the wind magnitude as well as the wind direction. Three general situations exist:
[0045] 2. Pilot entered climb and descent winds and winds entered at cruise waypoints: `This will result in a smaller value of uncertainty than in case 1. There will be one value of uncertainty associated with the wind at the point for which it is defined (either a waypoint or descent altitude). However, the uncertainty will be larger between the points for which the wind is defined, as shown in FIG. 5. A larger number of wind entries may result in a smaller effect on the uncertainty. The magnitude of the uncertainty may also be increasing with time. Generally, the uncertainty will be smallest immediately after entry, and will grow thereafter.
[0046] 3. Data-linked climb and descent winds, and winds entered at cruise waypoints. If the winds are sent via data-link, an uncertainty value associated with each wind may be sent as well. The combination of this uncertainty value and the possibility to enter many more winds via data-link will result in a much smaller uncertainty than in case 2. The increasing uncertainty between wind entries and over time applies in this case as well. “.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of “determining the anticipated effect of the forecasted pressure on the aircraft comprising estimating a current variance and predicting a future variance of the wind as a function of altitude by executing a wind variance estimation and prediction algorithm” as taught by Klooster above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the aircraft of the combination of Wright et al. would include the ability to predict future wind variances as a function of altitude and the estimated time of arrival at each future wind variance as taught by Klooster as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Klooster to and modify the prior art combination of Wright et al. as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20190144111 A1 to Apostolopoulos; Athanasios teaches, inter alia a portable droneport that sends weather data such as wind to a UAV in for example Figure 3 and Paragraph below:

    PNG
    media_image22.png
    455
    556
    media_image22.png
    Greyscale
 “[0144] The illustrative examples present a portable unmanned aerial vehicle approach and departure zone protection platform. In some illustrative examples, the portable unmanned aerial vehicle approach and departure zone protection platform may also be referred to as a “Droneport.” The Droneport includes a base that may take the form of a platform or a “mat” that contains active sensors that detect and create a UAV-safe approach/departure “funnel” over the landing area. The Droneport is fitted with active sensors, such as LIDAR or radar and GPS sensors, and sends a ready and “clear to land” signal and authorization code to the UAS. The UAS also sends an authorization to the Droneport. In some illustrative examples, the Droneport also includes a weather sensor and sends weather data (WX) such as wind, precipitation, temperature, etc. The active sensor automatically detects obstacles penetrating the funnel in real-time. The obstacles may take any form, such as trees, structures, as well as transient penetrations such as animals, humans, etc. that may enter the safe zone funnel.”.

US 20170308100 A1 to Iskrev; Yordan et al. teaches, inter alia an automated UAV landing system in for example the ABSTRACT below:
“A system for the automated landing of an unmanned aerial vehicle includes an unmanned aerial vehicle having a control module, a first remote control device located at a remote location and controllable by a pilot, the first remote control device being configured to communicate with the unmanned aerial vehicle, and a second remote control system device located at a landing area and controllable by an observer, the second remote control device being configured to communicate with the unmanned aerial vehicle. The first remote control device and the second remote control device are configured for continuous communication with the unmanned aerial vehicle for landing of the unmanned aerial vehicle at a landmark at the landing area.”.

US 20090005921 A1 to WILKENS, JR.; Robert R. et al. teaches, inter alia a portable autonomous terminal guidance system for aircraft in for example the ABSTRACT below:
“A portable autonomous terminal guidance system can be located in an aircraft landing zone. The terminal guidance system generates a signal indicative of the position, the terrain, and the meteorological conditions where the guidance system is located. A receiving aircraft may process the signal produced by the terminal guidance system to generate a self-contained GPS obstacle-avoidance approach path for the aircraft to the landing zone.”.

US 20110172919 A1 to Inokuchi; Hamaki et al. teaches, inter alia “when distant turbulence is detected during an aircraft flight” altering the trajectory of the aircraft to avoid the turbulence in for example the ABSTRACT below:
“An object of the present invention is to provide a turbulence avoidance operation assist device that automatically generates an optimal trajectory of emergency avoidance and reports this trajectory to a pilot when distant turbulence is detected during an aircraft flight. The turbulence avoidance operation assist device in accordance with the present invention includes: means for detecting the presence of a danger region such as a turbulence region ahead of aircraft in a flight direction; means for representing the danger region as an assembly of rectangular solids when the detection means recognizes the danger region, and generating a flight trajectory by a local optimum solution of an avoidance trajectory using a convex quadratic programming method in which deviation from a reference trajectory is the smallest on the basis of an initial estimation solution obtained by a semidefinite programming method; and means for reporting the flight trajectory to a pilot.”.

US 20090157239 A1 to Walton; Vincent M. et al. teaches, inter alia a vertical gust suppression system in for example the ABSTRACT below:
“A method for vertical gust suppression due to turbulence for an aircraft having at least one of direct lift control surfaces or pitch control surfaces. The method includes sensing atmospheric turbulence, measuring the sensed atmospheric turbulence to generate turbulence data, generating a command based on the turbulence data, and applying the command to aircraft controls to actuate the direct lift control surfaces or the pitch control surfaces based on the turbulence data. Therefore, an aircraft response to the actuation of the direct lift control surfaces or the pitch control surfaces reduces a vertical acceleration, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Thus, the method reduces the effects of vertical gusts of wind on the aircraft, improves the comfort level for aircraft passengers and crew, and reduces diversions the aircraft may take to avoid the turbulence.”.


US 20140070538 A1 to Bowyer; Robert et al. teaches, inter alia estimating a current and predicted wind variance as a function of the altitude of a windmill with a gust suppression system in for example the paragraph below:

[0034] Thus, by examining the frequency spectrum of the raw data obtained by the Lidar, an estimate of actual wind speed can be made together with an estimate of the variance of the wind based on the width of the distribution around the peak velocity. Thus, an output may be provided which combines velocity with a measure of variance. This may be input to the turbine controller as illustrated in FIG. 3, in which the controller is shown at 90 as having velocity and variance inputs 92, 94. The controller examines the inputs, for example by referring to a look up table of velocity to variance to determine whether the wind represents a gust of sufficient strength that evasive action need be taken. If it does, a control signal 96 is output to alter one or more operational parameters of the wind turbine. Thus, the controller will take both velocity and the estimate of variance into account. For example, a high velocity with a high degree of variance may not be regarded as requiring action whereas a lower velocity with a lower variance may represent a greater threat and require evasive action. The evasive action may comprise varying the pitch angle of the blades to pitch out of the wind to reduce loading; moving the rotor out of the wind by commanding the yaw drive to yaw the nacelle, or in the case of an extreme measurement, commencing an emergency shutdown of the turbine. Where the gust is detected as approaching from an angle that is not normal to the rotor the yaw drive may yaw the rotor into the wind to balance the loading across the blade.

US 20100188283 A1 to Kemkemian; Stephane et al. appears to teach averaging the spectral parameters of wind to characterize atmospheric disturbances in for example, claims 

“1. A method for characterizing an atmospheric turbulence by representative parameters measured by a radar whose emission beam scans the zone of the turbulence, a measured parameter being the total variance of the velocity of the turbulence, this total variance at a point x.sub.0 inside the turbulence being the sum of the spatial variance of the spectral moment of order 1 of the signals received by the radar Var[M1({right arrow over (x)})] and of the spatial mean of the spectral moment of order 2 of the signals received Mean[M2({right arrow over (x)})], the moments being distributed as a vector {right arrow over (x)} sweeping an atmospheric domain around the point x.sub.0. 

5. The method as claimed in claim 2, wherein temporal spectral analyses are carried out in each resolution cell and then sliding averages of the spectral parameters are performed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221007